Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the specification does not disclose what constitutes a computer readable storage medium and under broadest reasonable interpretation the claim limitation can include both statutory and non-statutory elements, which is signal per se. Therefore the claim is not patent eligible.
Claim 9-14 depend on the claim 8, and inherits the same deficiency. Therefore, rejected by the same reasoning as the claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 over Liu (US 20180275667 A1) in view of He (US 10482590 B2), and further in view of Walker (US 20200252682 A1).

Regarding claim 1, Liu teaches a computing device comprising: 
an observation data storage to store a plurality of observations associated with electronic devices associated with a vehicle ([Liu, 0026] As further examples, the vehicle data can include various types of data descriptive of vehicle conditions, including, for example: light detection and ranging data; radio detection and ranging data; imagery collected by one or more cameras onboard the autonomous vehicle … engine RPM data; vehicle control data associated with a vehicle controller; and/or any other form of vehicle data associated with the vehicle (e.g., collected or produced by sensors onboard the vehicle)”, teaches the type of data related to the vehicle.
[Liu, 0027] “In some implementations of the present disclosure, the vehicle data can include vehicle data logs from completed driving sessions. For example, an autonomous vehicle or associated computing system can collect and store vehicle data as the autonomous vehicle executes a driving session”, teaches the vehicle data will be stored in somewhere); and 
a training system including at least one processor and at least one memory having a set of instructions, which when executed by the at least one processor, cause the training system to: execute an iterative training process to train an Ensemble Learning Model to predict conditions of the electronic devices, wherein the iterative training process includes ([Liu, 0082] “The memory 114 can also store computer-readable instructions 118 that can be executed by the one or more processors 112. The instructions 118 can be software written in any suitable programming language or can be implemented in hardware. Additionally, or alternatively, the instructions 118 can be executed in logically and/or virtually separate threads on processor(s) 112”, 
[Liu, 0067] “As examples, the machine-learned classifier model 110 can be or include one or more of … random forest classifier, a neural network …”, random forest technique is the ensemble learning method, 
[Liu, 0043] “In some implementations, to generate the training data from the vehicle data logs and manual labels, … Thus, as a result, a training set can be generated that includes a plurality of sets of features, where each set of features is labeled with a particular event label (e.g., “high acceleration”)”, teaches the training data will be inputted to the model.
 [Liu, 0044] “The classifier model 110 can be trained using such training data. In particular, in some implementations, a training computing system can, for each pair of extracted features and corresponding event label, input the extracted features into the classifier model 110; receive at least one classification 211 as an output of the classifier model 110; and determine an objective function 212 that describes a difference between the at least one classification 211 and the event label that corresponds to the input features. The training system can train the classifier model 110 based at least in part on the objective function 212. As one example, in some implementations, the objective function 212 can be backpropagated through the classifier model 110 to train the classifier model 110. In such fashion, the classifier model 110 can be trained to provide a correct event classification based on the receipt of features extracted from vehicle data”, the backpropagation process corresponds to the iterative training process): 
Iteratively training the Ensemble Learning Model based on different groups of the plurality of observations during different iterations, wherein the different groups of the plurality of observations are associated with different subsets of the electronic devices ([Liu, 0067] “As examples, the machine-learned classifier model 110 can be or include one or more of … random forest classifier, a neural network …”, random forest technique is the ensemble learning method.
[Liu, 0026] As further examples, the vehicle data can include various types of data descriptive of vehicle conditions, including, for example: light detection and ranging data; … engine RPM data; vehicle control data associated with a vehicle controller; and/or any other form of vehicle data associated with the vehicle (e.g., collected or produced by sensors onboard the vehicle)”, teaches the vehicle data which is used in the training is the type of data related to the vehicle.
[Liu, 0043] “In some implementations, to generate the training data from the vehicle data logs and manual labels, … Thus, as a result, a training set can be generated that includes a plurality of sets of features, where each set of features is labeled with a particular event label (e.g., “high acceleration”)”, teaches the training data will be inputted to the model.
[Liu, 0044] “The classification model can be trained using such training data. In particular, in some implementations, a training computing system can, for each pair of extracted features and corresponding event label, input the extracted features into the classifier model; receive at least one classification as an output of the classifier model; and determine an objective function that describes a difference between the at least one classification and the event label that corresponds to the input features. The training system can train the classifier model based at least in part on the objective function. As one example, in some implementations, the objective function can be backpropagated through the classifier model to train the classifier model. In such fashion, the classifier model can be trained to provide a correct event classification based on the receipt of features extracted from vehicle data”, the 0026 discloses the data from different subset of devices associated with vehicle. The paragraph 0043 discloses the process of generating training sets, which is generated from vehicle data logs and extracted for each time at which an event label has been applied to the vehicle data. It can include a subset of electronic devices features for each of the particular event, for example, ‘high acceleration’. The backpropagation process of Liu corresponds to the iterative process).
However, Liu does not specifically teach generating an Out-of-Bag score based on whether the Ensemble Learning Model correctly predicts conditions of the electronic devices based on observations of the plurality of observations that were previously unutilized to train the Ensemble Learning Model, determine whether to propagate the Machine Learning Model to the vehicle based at least in part on the score.
He teaches generating an Out-of-Bag score based on whether the Ensemble Learning Model correctly predicts conditions of the electronic devices based on observations of the plurality of observations that were previously unutilized to train the Ensemble Learning Model ([He, column 8, line 33-42] “In another embodiment, for defect pair data, an ensemble learning classifier (e.g., random forest classifier) may be trained and the mean accuracy decrease index for each attribute may be calculated. After sorting of the mean accuracy decrease index, the first N attributes are used to train an additional random forest classifier, where training error (e.g., out-of-bag (OOB) error) is calculated. A type pair having a score lower than a pre-defined threshold indicates that the attributes are inadequate for separating the two defect types”, Figure 3 shows the training process repeats when additional defect is detected, which is different observations. The ‘Out-of-Bag’ itself already contains the concept of testing the classifier using unseen data (data that is unutilized to train the model), 
[He, column 3, line 39-46] “In another illustrative embodiment, the set of program instructions are configured to cause the one or more processors to: receive the one or more images from the one or more detectors of the inspection tool; receive a signal from a user interface device indicative of a manual classification of one or more training defects of the specimen based on one or more attributes of the one or more training defects;”); and 
Before the effective filing date of the invention to a person of ordinary skill in the art, it would have been obvious, having the teachings of Liu and He to use the process of iteratively training a machine learning model using different sets of data and calculating out-of-bag score of He to implement the machine learning system of Liu. The suggestion and/or motivation to do so is to improve the accuracy of the model, as out-of-bag score measures how the model works with unused input data during the training process.
However, Liu in view of He does not teach determine whether to propagate the Machine Learning Model to the vehicle based at least in part on the score.
Walker teaches determine whether to propagate the Machine Learning Model to the vehicle based at least in part on the score ([Walker, 0052] “In an embodiment, the first device and the second device are part of a peer to peer system and the second device may be an autonomous vehicle, a robot, a multiplayer video gaming, a virtual reality (VR)/augmented reality (AR) device, a remote music jamming or a telepresence system”, teaches the system can be used in the autonomous vehicle. [Walker, 0049] “The at least one predictive machine learning model may generate a confidence score for the regenerated frame and is communicated back to the second device. The confidence score may be used to trigger a need for sending an updated predictive machine learning model. Such updated predictive machine learning model may be transmitted out-of-band over a reliable channel”).
Before the effective filing date of the invention to a person of ordinary skill in the art, it would have been obvious, having the teachings of Liu, He and Walker to use the transferring the model to a device according to a score of Walker to implement the machine learning system of Liu and He. The suggestion and/or motivation to do so is to improve the accuracy of the model of the device, as the trained model in the device have to be updated to reflect the latest data.

Regarding claim 8, Liu in view of He, and further in view of Walker teaches at least one computer readable storage medium comprising a set of instructions, which when executed by a computing device, cause computing device to perform predictions ([He, column 6, line 60 – column 7, line 4] “The memory medium 108 may include any storage medium known in the art suitable for storing program instructions executable by the associated one or more processors 106. For example, the memory medium 108 may include a non-transitory memory medium. For instance, the memory medium 108 may include, but is not limited to, a read-only memory, a random access memory, a magnetic or optical memory device (e.g., disk), a magnetic tape, a solid state drive and the like. In another embodiment, it is noted herein that the memory 108 is configured to store one or more results from the inspection tool 102 and/or the output of the various steps described herein”).
Claim 8 is a computer readable storage medium claim having similar limitation to the device claim 1. Therefore, it is rejected under the same rationale as the claim 1.

Regarding claim 15, Liu in view of He, and further in view of Walker teaches a method comprising: executing an iterative training process to train an Ensemble Learning Model based on a plurality of observations associated with electronic devices so that the Ensemble Learning Model predicts conditions of the electronic devices, wherein the electronic devices are associated with a vehicle ([Liu, 0082] “The memory 114 can also store computer-readable instructions 118 that can be executed by the one or more processors 112. The instructions 118 can be software written in any suitable programming language or can be implemented in hardware. Additionally, or alternatively, the instructions 118 can be executed in logically and/or virtually separate threads on processor(s) 112”, 
[Liu, 0067] “As examples, the machine-learned classifier model 110 can be or include one or more of … random forest classifier, a neural network …”, random forest technique is the ensemble learning method, 
[Liu, 0043],  [Liu, 0044] “The classifier model 110 can be trained using such training data. In particular, in some implementations, a training computing system can, for each pair of extracted features and corresponding event label, input the extracted features into the classifier model 110; receive at least one classification 211 as an output of the classifier model 110; and determine an objective function 212 that describes a difference between the at least one classification 211 and the event label that corresponds to the input features. The training system can train the classifier model 110 based at least in part on the objective function 212. As one example, in some implementations, the objective function 212 can be backpropagated through the classifier model 110 to train the classifier model 110. In such fashion, the classifier model 110 can be trained to provide a correct event classification based on the receipt of features extracted from vehicle data”, backpropagating the objective function corresponds to the iterative process of learning).
Claim 15 is a method claim having similar limitation to the device claim 1. Therefore, it is rejected under the same rationale as the claim 1.

Regarding claim 2, Liu in view of He teaches wherein the instructions of the at least one memory, when executed, cause the training system to perform the operation ([Liu, 0082] “The memory 114 can also store computer-readable instructions 118 that can be executed by the one or more processors 112. The instructions 118 can be software written in any suitable programming language or can be implemented in hardware. Additionally, or alternatively, the instructions 118 can be executed in logically and/or virtually separate threads on processor(s) 112”), and Ensemble Learning Model predicts electric device condition ([Liu, 0067] “As examples, the machine-learned classifier model 110 can be or include one or more of … random forest classifier, a neural network …”, random forest technique is the ensemble learning method.
[Liu, 0026] As further examples, the vehicle data can include various types of data descriptive of vehicle conditions, including, for example: light detection and ranging data; … engine RPM data; vehicle control data associated with a vehicle controller; and/or any other form of vehicle data associated with the vehicle”, teaches the vehicle data which is used in the training is the type of data related to the vehicle.
 [Liu, 0044] “The classification model can be trained using such training data. In particular, in some implementations, a training computing system can, for each pair of extracted features and corresponding event label, input the extracted features into the classifier model; ... In such fashion, the classifier model can be trained to provide a correct event classification based on the receipt of features extracted from vehicle data”). 
Liu does not specifically teaches generate a validation score for the Ensemble Learning Model based on whether the Ensemble Learning Model correctly predicts data based on testing observations associated with the data, wherein the testing observations were unutilized during the iterative training process.
Liu in view of He, and further in view of Walker teaches generate a validation score for the Ensemble Learning Model based on whether the Ensemble Learning Model correctly predicts conditions of the electronic devices based on testing observations associated with the electronic devices, wherein the testing observations were unutilized during the iterative training process ([He, column 8, line 33-42] “In another embodiment, for defect pair data, an ensemble learning classifier (e.g., random forest classifier) may be trained and the mean accuracy decrease index for each attribute may be calculated. After sorting of the mean accuracy decrease index, the first N attributes are used to train an additional random forest classifier, where training error (e.g., out-of-bag (OOB) error) is calculated. A type pair having a score lower than a pre-defined threshold indicates that the attributes are inadequate for separating the two defect types”, Figure 3 shows the training process repeats when additional defect is detected, which is different observations. The ‘Out-of-Bag’ itself contains the concept of testing the classifier using unseen data (the data that is not utilized during the training process), 
[He, column 3, line 39-46] “In another illustrative embodiment, the set of program instructions are configured to cause the one or more processors to: receive the one or more images from the one or more detectors of the inspection tool; receive a signal from a user interface device indicative of a manual classification of one or more training defects of the specimen based on one or more attributes of the one or more training defects;” 
[He, column 12, line 10-12, 31-40, 48-57; column 14, line 20-24; Figure 3] “FIG. 3 is a flow diagram illustrating steps performed in a method 300 of determining a defect type pair score, in accordance with one embodiment of the present disclosure ... … Further, in the case where additional defect type pairs require analysis step 316 may cause the method to repeat steps 304-314 to determine a type pair score for additional defect type pairs. In the case where no additional defect type pairs require analysis, the method 300 ends”, corresponds to the iterative training process).

Claim 9 is a computer readable storage medium claim having similar limitation to the apparatus claim 2. Therefore, it is rejected under the same rationale as the claim 2.

Claim 16 is a method claim having similar limitation to the apparatus claim 2. Therefore, it is rejected under the same rationale as the claim 2.

Regarding claim 3, Liu teaches wherein the instructions of the at least one memory, when executed, cause the training system to perform the operation ([Liu, 0082] “The memory 114 can also store computer-readable instructions 118 that can be executed by the one or more processors 112. The instructions 118 can be software written in any suitable programming language or can be implemented in hardware. Additionally, or alternatively, the instructions 118 can be executed in logically and/or virtually separate threads on processor(s) 112”), and ensemble learning model ([Liu, 0067] “As examples, the machine-learned classifier model 110 can be or include one or more of … random forest classifier, a neural network …”, random forest technique is the ensemble learning method).  
Liu does not specifically teach determine whether to propagate the model to the vehicles based further on the validation score.
Liu in view of He, and further in view of Walker teaches determine whether to propagate the model to the vehicles based further on the validation score ([Walker, 0052] “In an embodiment, the first device and the second device are part of a peer to peer system and the second device may be an autonomous vehicle, a robot, a multiplayer video gaming, a virtual reality (VR)/augmented reality (AR) device, a remote music jamming or a telepresence system”, teaches the system can be used in the autonomous vehicle. [Walker, 0049] “The at least one predictive machine learning model may generate a confidence score for the regenerated frame and is communicated back to the second device. The confidence score may be used to trigger a need for sending an updated predictive machine learning model. Such updated predictive machine learning model may be transmitted out-of-band over a reliable channel).

Claim 10 is a computer readable storage medium claim having similar limitation to the apparatus claim 3. Therefore, it is rejected under the same rationale as the claim 3.

Claim 17 is a method claim having similar limitation to the apparatus claim 3. Therefore, it is rejected under the same rationale as the claim 3.

Regarding claim 4, Liu teaches wherein the instructions of the at least one memory, when executed, cause the training system to perform the operation ([Liu, 0082] “The memory 114 can also store computer-readable instructions 118 that can be executed by the one or more processors 112. The instructions 118 can be software written in any suitable programming language or can be implemented in hardware. Additionally, or alternatively, the instructions 118 can be executed in logically and/or virtually separate threads on processor(s) 112”).  
Liu does not specifically teach determine that the Ensemble Learning Model is to be propagated to the vehicles in response to an identification that the Out-of-Bag score and the validation score are within a predetermined amount of each other.
He teaches identification of the Out-of-Bag score ([He, column 8, line 33-42] “In another embodiment, for defect pair data, an ensemble learning classifier (e.g., random forest classifier) may be trained and the mean accuracy decrease index for each attribute may be calculated. After sorting of the mean accuracy decrease index, the first N attributes are used to train an additional random forest classifier, where training error (e.g., out-of-bag (OOB) error) is calculated. A type pair having a score lower than a pre-defined threshold indicates that the attributes are inadequate for separating the two defect types”, Figure 3 shows the training process repeats when additional defect is detected, which is different observations. The ‘Out-of-Bag’ itself contains the concept of testing the classifier using unseen data, 
[He, column 3, line 39-46] “In another illustrative embodiment, the set of program instructions are configured to cause the one or more processors to: receive the one or more images from the one or more detectors of the inspection tool; receive a signal from a user interface device indicative of a manual classification of one or more training defects of the specimen based on one or more attributes of the one or more training defects;”).
Liu in view of He does not specifically teach determine that the model is to be propagated to the vehicles in response to an identification that the validation scores are within a predetermined amount of each other.
Walker teaches determine that the model is to be propagated to the vehicles in response to an identification that the validation score are within a predetermined amount of each other ([Walker, 0052] “In an embodiment, the first device and the second device are part of a peer to peer system and the second device may be an autonomous vehicle, …”, teaches the system can be used in the autonomous vehicle. 
[Walker, 0049] “The at least one predictive machine learning model may generate a confidence score for the regenerated frame and is communicated back to the second device. The confidence score may be used to trigger a need for sending an updated predictive machine learning model. Such updated predictive machine learning model may be transmitted out-of-band over a reliable channel”, teaches transmitting the model to the vehicle based on the validation score. 
[Walker, 0071] “Once a bundle model generates frames with a high confidence score beyond a specified confidence threshold, that bundle model is reused in a subsequent fill-frame generation. Periodic reset of the selected bundle model is performed so that the second device may retest the package models to analyze whether a better fitting model can be found”, teaches comparing the score with the threshold, and the threshold is the predetermined amount of the score).

Claim 11 is a computer readable storage medium claim having similar limitation to the apparatus claim 4. Therefore, it is rejected under the same rationale as the claim 4.

Claim 18 is a method claim having similar limitation to the apparatus claim 4. Therefore, it is rejected under the same rationale as the claim 4. 
Regarding claim 18, Liu in view of He, and further in view of Walker teaches further wherein the Ensemble Learning Model is a Random Forest Classifier ([Liu, 0067] “As examples, the machine-learned classifier model 110 can be or include one or more of … random forest classifier, a neural network …”).

Regarding claim 5, Liu teaches further comprising a network interface, wherein the instructions of the at least one memory, when executed, cause the training system to ([Liu, 0082] “The memory 114 can also store computer-readable instructions 118 that can be executed by the one or more processors 112. The instructions 118 can be software written in any suitable programming language or can be implemented in hardware. Additionally, or alternatively, the instructions 118 can be executed in logically and/or virtually separate threads on processor(s) 112”), and further wherein the Ensemble Learning Model is a Random Forest Classifier ([Liu, 0067] “As examples, the machine-learned classifier model 110 can be or include one or more of … random forest classifier, a neural network …”).
Liu does not specifically teach in response to the Out-of-Bag score matching a threshold value, cause the Ensemble Learning Model to be propagated to the vehicles via the network interface.
He teaches in response to the Out-of-Bag score matching a threshold value performing an operation ([He, column 8, line 33-42] “In another embodiment, for defect pair data, an ensemble learning classifier (e.g., random forest classifier) may be trained and the mean accuracy decrease index for each attribute may be calculated. After sorting of the mean accuracy decrease index, the first N attributes are used to train an additional random forest classifier, where training error (e.g., out-of-bag (OOB) error) is calculated. A type pair having a score lower than a pre-defined threshold indicates that the attributes are inadequate for separating the two defect types”, Figure 3 shows the training process repeats when additional defect is detected, which is different observations. The ‘Out-of-Bag’ itself contains the concept of testing the classifier using unseen data, 
[He, column 3, line 39-46] “In another illustrative embodiment, the set of program instructions are configured to cause the one or more processors to: receive the one or more images from the one or more detectors of the inspection tool; receive a signal from a user interface device indicative of a manual classification of one or more training defects of the specimen based on one or more attributes of the one or more training defects;”), 
Liu in view of He does not specifically teach response to a score cause the model to be propagated to the vehicles via the network interface.
Walker teaches response to a score cause the model to be propagated to the vehicles via the network interface ([Walker, 0052] “In an embodiment, the first device and the second device are part of a peer to peer system and the second device may be an autonomous vehicle, a robot, a multiplayer video gaming, a virtual reality (VR)/augmented reality (AR) device, a remote music jamming or a telepresence system”, teaches the system can be used in the autonomous vehicle. 
[Walker, 0049] “The at least one predictive machine learning model may generate a confidence score for the regenerated frame and is communicated back to the second device. The confidence score may be used to trigger a need for sending an updated predictive machine learning model. Such updated predictive machine learning model may be transmitted out-of-band over a reliable channel).

Claim 12 is a computer readable storage medium claim having similar limitation to the apparatus claim 5. Therefore, it is rejected under the same rationale as the claim 5.

Claim 19 is a method claim having similar limitation to the apparatus claim 5. Therefore, it is rejected under the same rationale as the claim 5. 

Regarding claim 6, Liu in view of He, and further in view of Walker teaches wherein: the network interface receives state data from the vehicles, wherein the state data is associated with condition detection processes executed by the vehicles based on the Ensemble Learning Model to detect conditions of electronic devices of the vehicles ([Liu, 0030] “For example, the state of the vehicle at a given time can include information describing one or more of the following parameters for the vehicle: timestamp; speed; steering angle; longitudinal acceleration; geographic location; and/or other parameters … In some implementations, the vehicle data can be preprocessed by the autonomous vehicle in real-time prior to storage in a vehicle data log. In some implementations, the vehicle data is not preprocessed”, teaches the state data of the vehicle); 
and the instructions of the at least one memory, when executed, cause the training system to ([Liu, 0082] “The memory 114 can also store computer-readable instructions 118 that can be executed by the one or more processors 112. The instructions 118 can be software written in any suitable programming language or can be implemented in hardware. Additionally, or alternatively, the instructions 118 can be executed in logically and/or virtually separate threads on processor(s) 112”): adjust the Ensemble Learning Model based on the state data ([Liu, 0030] discloses the vehicle state data, [Liu, 0067] “As examples, the machine-learned classifier model 110 can be or include one or more of … random forest classifier, a neural network …”, random forest classifier is the ensemble learning model.
[Liu, 0044] “… The training system can train the classifier model based at least in part on the objective function. As one example, in some implementations, the objective function can be backpropagated through the classifier model to train the classifier model. In such fashion, the classifier model can be trained to provide a correct event classification based on the receipt of features extracted from vehicle data”).

Regarding claim 7, Liu in view of He, and further in view of Walker teaches wherein the instructions of the at least one memory, when executed, cause the training system to perform the operation ([Liu, 0082] “The memory 114 can also store computer-readable instructions 118 that can be executed by the one or more processors 112. The instructions 118 can be software written in any suitable programming language or can be implemented in hardware. Additionally, or alternatively, the instructions 118 can be executed in logically and/or virtually separate threads on processor(s) 112”).  
determine, from the state data, a number of inaccurate predictions by the Ensemble Learning Model of one or more conditions of the electronic devices of the vehicles ([Liu, 0023] “For example, the classifier model can be trained using an objective function that describes a difference between predictions made by the classifier model on the existing vehicle data log and the event labels associated with the vehicle data log”, objective function calculates the difference between the model and the existing log, which means that the result from the model is different than the existing log (inaccurate) ); 
conduct a comparison of the number to an adjustment threshold ([Liu, 0044] “and determine an objective function that describes a difference between the at least one classification and the event label that corresponds to the input features”, objective function compares the input value and classification. [Liu, 0044] “… The training system can train the classifier model based at least in part on the objective function. As one example, in some implementations, the objective function can be backpropagated through the classifier model to train the classifier model. In such fashion, the classifier model can be trained to provide a correct event classification based on the receipt of features extracted from vehicle data”, teaches that the result from the objective function can be used to adjust the model); and determine that the Ensemble Learning Model is to be adjusted based on the comparison ([Liu, 0067] “As examples, the machine-learned classifier model 110 can be or include one or more of … random forest classifier, a neural network …”, random forest classifier is the ensemble learning model.
[Liu, 0044] “… The training system can train the classifier model based at least in part on the objective function. As one example, in some implementations, the objective function can be backpropagated through the classifier model to train the classifier model. In such fashion, the classifier model can be trained to provide a correct event classification based on the receipt of features extracted from vehicle data”).

Regarding claim 13, Liu in view of He, and further in view of Walker teaches wherein the instructions, when executed, cause the computing device to ([Liu, 0082] “The memory 114 can also store computer-readable instructions 118 that can be executed by the one or more processors 112. The instructions 118 can be software written in any suitable programming language or can be implemented in hardware. Additionally, or alternatively, the instructions 118 can be executed in logically and/or virtually separate threads on processor(s) 112”): adjust the Random Forest Classifier based on state data, wherein the state data originates from the vehicles ([Liu, 0023] “For example, the classifier model can be trained using an objective function that describes a difference between predictions made by the classifier model on the existing vehicle data log and the event labels associated with the vehicle data log”, objective function calculates the difference between the model and the existing log, which means that the result from the model is different than the existing log (inaccurate) ), further wherein the state data is associated with condition detection processes executed by the vehicles based on the Random Forest Classifier to detect conditions of electronic devices of the vehicles ([Liu, 0067] “As examples, the machine-learned classifier model 110 can be or include one or more of … random forest classifier, a neural network …”, random forest classifier is the ensemble learning model.
[Liu, 0044] “… The training system can train the classifier model based at least in part on the objective function. As one example, in some implementations, the objective function can be backpropagated through the classifier model to train the classifier model. In such fashion, the classifier model can be trained to provide a correct event classification based on the receipt of features extracted from vehicle data”).

Regarding claim 14, Liu in view of He, and further in view of Walker teaches wherein the instructions, when executed, cause the computing device to: determine, from the state data, a number of inaccurate predictions by the Ensemble Learning Model of one or more conditions of the electronic devices of the vehicles ([Liu, 0023] “For example, the classifier model can be trained using an objective function that describes a difference between predictions made by the classifier model on the existing vehicle data log and the event labels associated with the vehicle data log”, objective function calculates the difference between the model and the existing log, which means that the result from the model is different than the existing log (inaccurate) ); conduct a comparison of the number to an adjustment threshold ([Liu, 0044] “and determine an objective function that describes a difference between the at least one classification and the event label that corresponds to the input features”, objective function compares the input value and classification. [Liu, 0044] “… The training system can train the classifier model based at least in part on the objective function. As one example, in some implementations, the objective function can be backpropagated through the classifier model to train the classifier model. In such fashion, the classifier model can be trained to provide a correct event classification based on the receipt of features extracted from vehicle data”, teaches that the objective function can be used to adjust the model); andPage 23 of 26TMNA Docket No. IP-A-4072 Attorney Docket No. TP-A-4072 8010-6073determine that the Ensemble Learning Model is to be adjusted based on the comparison ([Liu, 0067] “As examples, the machine-learned classifier model 110 can be or include one or more of … random forest classifier, a neural network …”, random forest classifier is the ensemble learning model.
[Liu, 0044] “… The training system can train the classifier model based at least in part on the objective function. As one example, in some implementations, the objective function can be backpropagated through the classifier model to train the classifier model. In such fashion, the classifier model can be trained to provide a correct event classification based on the receipt of features extracted from vehicle data”).

Regarding claim 20, Liu in view of He, and further in view of Walker teaches adjusting the Ensemble Learning Model based on state data, wherein the state data originates from the vehicles ([Liu, 0023] “For example, the classifier model can be trained using an objective function that describes a difference between predictions made by the classifier model on the existing vehicle data log and the event labels associated with the vehicle data log”, objective function calculates the difference between the model and the existing log, which means that the result from the model is different than the existing log (inaccurate) ), further wherein the state data is associated with a condition detection process executed by the vehicles based on the Ensemble Learning Model to detect conditions of electronic devices of the vehicles ([Liu, 0067] “As examples, the machine-learned classifier model 110 can be or include one or more of … random forest classifier, a neural network …”, random forest classifier is the ensemble learning model.
[Liu, 0044] “… The training system can train the classifier model based at least in part on the objective function. As one example, in some implementations, the objective function can be backpropagated through the classifier model to train the classifier model. In such fashion, the classifier model can be trained to provide a correct event classification based on the receipt of features extracted from vehicle data”).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s
disclosure.
Regarding Learning system associated with vehicles.
US-8165826-B2 
US-20190041835-A1
US-20150266455-A1
US-9953270-B2
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to JUN KWON whose telephone number is (571)272-2072. The examiner can
normally be reached on 7:30 AM - 5:30 PM. If attempts to reach the examiner by telephone are
unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on (571)270-3169. The fax
phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair-
direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/JUN KWON/
Patent Examiner, Art Unit 2127
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127